PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Donuts Inc.
Application No. 14/985,005
Filed: 30 Dec 2015
For: WHITELIST DOMAIN NAME REGISTRY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed May 26, 2022. This is also a decision on the petition under 37 CFR 1.182, also filed        May 26, 2022, to expedite consideration of the petition to withdraw the holding of abandonment.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.  Extensions of time under 37 CFR 1.136(a) are permitted.

Petition under 37 CFR 1.182

With the instant petition, Applicant has paid the $210 petition fee and requested expedited consideration of the contemporaneously filed petition to withdraw the holding of abandonment. In view thereof, the petition to expedite is granted.

Petition under 37 CFR 1.181

The above-identified application became abandoned for failure to timely file a reply to the Notice of Allowance mailed February 4, 2022.  This Notice set a statutory period of three months for reply.  No reply having been received, the application became abandoned by operation of law on May 5, 2022.  The Office mailed a Notice of Abandonment on May 24, 2022, improperly indicating that that application became abandoned for failure to timely pay the issue fee.

Applicant argues that he paid the issue fee on January 7, 2022, prior to the mailing of the February 4, 2022 Notice of Allowance.   However, Applicant was still required to file a reply to the Notice of Allowance mailed February 4, 2022.  As stated in the Notice of Allowance:
THE ISSUE FEE DUE INDICATED ABOVE DOES NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION.  IF AN ISSUE FEE HAS PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW DUE.  

As such, Applicant was required to file the Part B – Fee Transmittal form in response to the February 4, 2022 Notice of Allowance.  No form having been received, the abandonment was proper and will not be withdrawn.
								
If reconsideration of this decision is not sought, Applicant may revive the application under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web or Patent Center

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.			
		
/Cliff Congo/	
		
Cliff Congo
Attorney Advisor
Office of Petitions